DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed June 5, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klare et al (US 2008/0287564) in view of Xu (US 2014/0072712).
With regards to claims 1 and 2, Klare teaches a radiation curable composition (abstract) for stereolithography (abstract) (reading on additive manufacturing) that contains a radiation curable resin (0003) from monomers or oligomers (abstract) and a photo initiator (abstract).  Klare further teaches the composition to contain dyes (0014) including anthraquinone dye (C.I. solvent Blue 97) (0048 example 4) having an absorption of 540-650 nm and Red H Azo dye (0049 example 5) having an absorption of 400-530 nm.
Klare does not teach the composition to contain two dyes, each having a different light absorption maximum, in the same composition.
Xu teaches an ink for three dimensional printing (abstract) that contains a polymerizable component (abstract) that contains a plurality of dyes, including dyes having differing absorption profiles (0039).  Xu teaches the motivation for using multiple dyes having different absorption profiles to be because it provides color to an ink by altering the light absorption or transmission profile of the ink (0039).  Xu and Klare are analogous in the art of curable ink compositions containing dyes.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the combination of dyes of Xu in the composition of Klare, thereby obtaining the present invention.
With regards to claim 3, Klare teaches the composition to contain a dye that has a maximum absorption of 400-530 (0049 example 5).
With regards to claim 4, Klare teaches the photoinitiator to include 2,4,6-trimethylbenzoyldiphenylphosphine oxide (TPO) (0049 example 5) as applicants cite in the specification as being the preferred initiator.
With regards to claim 5, Klare teaches the dye to include anthraquinone compounds (0048 example 4).
With regards to claim 6, Klare teaches the other dye to include an azo compound (0049 example 5).
With regards to claim 7, Klare teaches the composition to be an oligomeric dimethacrylate (0006) reading on a backbone with methacryate moieties as reactive groups.
With regards to claim 9, Klare teaches the composition to include stabilizers in an amount of 0.01-3% (0026) with a preferred amount of 0.06% (0051 example 7).
With regards to claim 10, Klare teaches fillers to be added at a concentration of 0-40% (abstract) and a preferred concentration of 0% (0409 example 5).
With regards to claim 11, Klare teaches the amount of the monomer to be 15-60% of a), 0-50% of b), 2-25% of c), 2-35% of d), and 0-15% of e) (all (meth)acrylate monomers), the photoinitiator to be present from 0.5-6% (0011), and the dyes to be present in an amount of 0-5% (0014).
With regards to claim 12, Klare teaches the amount of the monomer to be 15-60% of a), 0-50% of b), 2-25% of c), 2-35% of d), and 0-15% of e) (all (meth)acrylate monomers), the photoinitiator to be present from 0.5-6% (0011) that includes TPO (0048), and the dyes to be present in an amount of 0-5% (0014) that includes anthraquinone (0048).
With regards to claim 13, Klare teaches the composition to be used to form three-dimensional objects (0003)
With regards to claim 14, Klare is silent on the claimed properties, however, However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claim 15, Klare teaches the composition to be used by prepare a negative mold (reading on an investment) and pour the composition into the mold and irradiated to cure (0002) and removing from the mold (0002).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klare et al (US 2008/0287564) in view of Xu (US 2014/0072712).
With regards to claim 8, the disclosure of Klare in view of Xu is adequately set forth in paragraph 4 above and is herein incorporated by reference.
Klare and Xu do not teach the ratio of the two dyes.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the dyes in order to achieve the desired absorption wavelength, the desired effect on the ink based on the light exposure, and the desired color of the ink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763